PRENDERGAST, P. J.
The appellant, under a proper complaint and information under article 1240, Pen. Code 1911, was charged with unlawfully breaking, pulling down, and injuring the fence of another without his consent. The jury found him guilty and assessed his punishment at the lowest fine.
The court at which he was tried adjourned July 5, 1913. The bills of exceptions and statement of facts found in the record were filed more than 20 days thereafter. The Assistant Attorney General objects to the consideration of these bills and statement of facts. Under the uniform holding of this court, neither can be considered by this court. It is unnecessary to collate the authorities. There are many and they are uniform, but see Durham v. State, 155 S. W. 222. There is no question raised that can be considered in the absence of a bill of exception and statement of facts.
The judgment is therefore affirmed.